     Case 4:20-cv-00316-WTM-CLR Document 8 Filed 01/28/21 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


DEBORAH LAUFER,


      Plaintiff,

V.                                               CASE NO. CV420-316


CHC RIVER STREET OWNER LLC, A
Georgia Corporation,

      Defendant.




                                    ORDER


     Before   the     Court   is    Plaintiff    Deborah   Laufer's   Notice   of


Dismissal. {Doc. 7.) Pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(i), a plaintiff may dismiss an action by filing '^a

notice of dismissal before the opposing party serves either an

answer   or   a    motion     for   summary     judgment."   As   requested    by

Plaintiff, this action is DISMISSED WITH PREJUDICE. Each party

shall bear its own attorneys' fees and costs. The Clerk of Court

is DIRECTED to close this case.


     SO ORDERED this                day of January 2021,




                                       WILLIAM T. MOORE,
                                       UNITED STATES DISTRICT COURT
                                      SOUTHERN    DISTRICT OF GEORGIA
